SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                  James P. Renner v. AT&T (A-71-11) (068744)

Argued January 6, 2014 – Decided July 30, 2014

RODRÍGUEZ, P.J.A.D. (temporarily assigned), writing for a unanimous Court.

          In this appeal, the Court considers the requirements for establishing a compensable claim for cardiovascular
injury, disease or death, as defined by N.J.S.A. 34:15-7.2 of New Jersey’s Workers’ Compensation Law.

         Cathleen Renner, an employee of defendant AT&T for approximately twenty-five years, died on September
25, 2007 as a result of a pulmonary embolism. At the time of her death, Cathleen had a telecommuting agreement
with AT&T, which allowed her to work from her home office several days a week. On the evening of September
24, 2007, she worked from that office for several hours, and continued to work there through the next morning.
Computer records confirmed that she sent an e-mail to a co-worker at 12:26 a.m. When Cathleen’s son Jeffrey woke
up at 7:00 a.m., he noticed that she was still working in her office. At about 7:50 a.m., she stopped to take him to
catch his school bus. While they were walking out of the house, she grabbed her leg and indicated that she was in
pain. At about 9:00 a.m., she told a co-worker that she was not feeling well, but would continue to work on the
project. Cathleen sent several additional e-mails until she completed the project at 10:30 a.m.

         Approximately one hour after the last e-mail, Cathleen called Emergency Medical Services (EMS). When
they arrived at her home, they found her lying face down screaming, “I can’t breathe. Help me! I’m choking!”
Emergency resuscitative measures were unsuccessful and she was pronounced dead after her arrival at JFK Medical
Center. According to her autopsy, Cathleen died of an embolism that had become lodged in her pulmonary artery.

         James Renner, Cathleen’s husband, filed a dependency claim in the Division of Workers’ Compensation
(Division) in which he alleged that her death was compensable as an occupational disease as defined by N.J.S.A.
34:15-31. The judge of compensation awarded him benefits, but the Appellate Division reversed, concluding that
the judge had applied the incorrect standard to the facts presented. The Appellate Division remanded for the
Division to determine whether dependency benefits could be awarded pursuant to the cardiovascular injury, disease
or death, standard defined by N.J.S.A. 34:15-7.2.

           On remand, Dr. Leon H. Waller, a board certified internal medicine physician, testified on plaintiff’s
behalf. Based on his review of the medical records and autopsy report, he found that Cathleen’s work effort of
sitting at her desk the day before and the day of her death contributed in a material degree to deep vein thrombosis
(DVT) and her death. He opined, within a reasonable degree of medical probability, that the sedentary nature of her
work was the precipitant in the pulmonary embolism, which resulted in her death. Dr. William S. Kritzberg, also
board certified in internal medicine, testified for AT&T. While he agreed that Cathleen’s ultimate cause of death
was a pulmonary embolism, he found that she had several risk factors – morbid obesity, birth control pill use, age,
enlarged heart – which contributed significantly to the embolism’s formation. Dr. Kritzberg concluded that it was
impossible to state within a reasonable degree of medical probability that her cause of death was related to her work
effort. Ultimately, the judge accepted Dr. Waller’s findings as more probable, concluded that Cathleen’s death was
a compensable event, and entered an order awarding dependency benefits.

         AT&T appealed, arguing: 1) the evidence was insufficient to establish that her work for the company
exceeded the wear and tear caused by her non-work activities; 2) the evidence was insufficient to establish that her
work caused the embolism; and 3) the judge’s findings were not supported by the evidence. The Appellate Division
affirmed, agreeing that the claim was compensable pursuant to N.J.S.A. 34:15-7.2. This Court granted certification.
209 N.J. 233 (2011).

HELD: Where a Workers’ Compensation claimant fails to demonstrate that cardiovascular injury, disease or death,
resulted from a work effort or strain involving a substantial condition or event, he or she is not entitled to
compensation under N.J.S.A. 34:15-7.2.
1.        The Court has a long history of analyzing cardiovascular or cerebral vascular Workers’ Compensation
claims. In 1979, largely in response to the Court’s evolving analysis of these claims, the Legislature enacted
N.J.S.A. 34:15-7.2. This statutory provision, which governs Workers’ Compensation claims based on
cardiovascular or cerebral vascular causes, requires that any individual seeking compensation under the statute must
prove by a preponderance of the credible evidence that the injury or death was produced by the work effort or strain
in excess of the wear and tear of the claimant’s daily living. The statute was amended to prevent recovery from
cardiac incidents that, as a matter of circumstance, happen to manifest themselves in the workplace. If personal
factors may have contributed to the cause of death, the claimant must show that the work exposed him or her to
greater risks than those in his or her daily life. (pp. 12-18)

2.       The Court’s scope of review of factual findings by a judge of compensation is limited. However,
interpretation of the law and the legal consequences that flow from established facts are not entitled to any special
deference. This case turns on the interpretation of the elements defined by N.J.S.A. 34:15-7.2 for establishing a
dependency claim on a decedent’s cardiovascular death due to a cardiovascular cause. (p. 19)

3.        Here, plaintiff did not establish that his wife’s death resulted from a work effort or strain involving a
substantial condition or event. In discharging her work duties, Cathleen read, took telephone calls, sent and received
e-mails, had conferences with her superiors and co-workers, and made decisions. These responsibilities did not
require her to remain in a seated position for long, uninterrupted stretches of time. She was not confined to a
specific space or instructed not to move from her workstation. She had control over her body position and
movement while working, and was free to take breaks, during which she could stand, stretch, leave her workstation
for a bathroom break or refreshments, or briefly exercise. At home, nothing prevented her from conducting
conference calls while standing or reclining. (p. 19)

4.        Prolonged sitting, uninterrupted by breaks to stand, walk, or exercise, was not a condition compelled by
Cathleen’s job. The fact that her hours were long, or that the job was driven by deadlines, added to its challenge.
However, Cathleen’s periods of extended sitting while conducting her professional responsibilities at her home
office did not constitute a work effort or strain involving a substantial condition, event, or happening to support a
compensable cardiovascular claim. (p. 20)

         The judgment of the Appellate Division is REVERSED.

        CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, FERNANDEZ-VINA, and
PATTERSON join in JUDGE RODRÍGUEZ’s opinion. JUSTICE ALBIN and JUDGE CUFF (temporarily
assigned) did not participate.




                                                           2
                                        SUPREME COURT OF NEW JERSEY
                                          A-71 September Term 2011
                                                   068744

JAMES P. RENNER,

     Petitioner-Respondent,

          v.

AT&T,

     Respondent-Appellant.


          Argued January 6, 2014 – Decided July 30, 2014

          On certification to the Superior Court,
          Appellate Division.

          Ivan R. Novich argued the cause for
          appellant (Littler Mendelson, attorneys).

          Patrick R. Caulfield argued the cause for
          respondent (Levinson Axelrod, attorneys).

     JUDGE RODRÍGUEZ (temporarily assigned) delivered the

opinion of the court.

     In this appeal, we consider the statutory requirements for

establishing a compensable claim for cardiovascular injury

disease or death, as defined by N.J.S.A. 34:15-7.2 (section 7.2)

of New Jersey’s Workers’ Compensation law.    Section 7.2 was

enacted in 1979 as part of comprehensive reforms to the Workers’

Compensation system.    In that amendment, the Legislature set

higher standards of proof and causation for cardiovascular

claims.


                                  1
    Here, we apply those standards to a petition filed by

petitioner James Renner (James), who sought dependency benefits

arising from the death of his wife, Cathleen Renner (Cathleen).

Cathleen, an employee of defendant AT&T who worked primarily

from a home office, died on September 25, 2007, as a result of a

pulmonary thromboembolism.   The Division of Workers’

Compensation (Division) and the Appellate Division found that

James had presented sufficient evidence to establish a

compensable claim pursuant to section 7.2.

    We reverse and hold that James has failed to demonstrate

that Cathleen’s death resulted from a “work effort or strain”

within the meaning of N.J.S.A. 34:15-7.2, and has failed to

present a compensable cardiovascular claim pursuant to the

Workers’ Compensation law.

                                I.

    Cathleen died on September 25, 2007, as a result of a

pulmonary thromboembolism while she was working at home in the

course of her employment for AT&T.       Her widower James initially

filed a dependency claim petition in the Division.      He alleged

that Cathleen’s death was compensable as an occupational disease

as defined by N.J.S.A. 34:15-31.       The judge of compensation

awarded him dependency benefits.

    The Appellate Division reversed, concluding that the judge

had applied the incorrect standard to the facts presented, and

                                   2
remanded to the Division to determine whether dependency

benefits could be awarded pursuant to the cardiovascular injury,

disease or death standard defined by N.J.S.A. 34:15-7.2.

    On remand, based on the same evidence, the judge of

compensation concluded that Cathleen’s pulmonary thromboembolism

was a vascular disease injury rather than an occupational

disease injury and that the evidence was sufficient to prove a

cardiovascular injury claim.    The Appellate Division affirmed.

    We granted AT&T’s petition for certification.     Renner v.

AT&T, 209 N.J. 233 (2011).     For the reasons that follow, we

reverse the judgment of the Appellate Division.

                                 II.

                                  A.

    The following evidence was presented by James at the

original and remand hearings.    At the time of her death,

Cathleen had been employed by AT&T for about twenty-five years

as a salaried manager.   Her duties included formulating and

executing contingency plans so that AT&T could operate as usual

in the event of an anticipated job action by AT&T employees.

    Cathleen had a telecommuting agreement with AT&T wherein

she was allowed to work from a home office.    She usually worked

about three days a week from home and went into the office about

twice a week.   Although AT&T describes Cathleen’s job as a

“nine-to-five” position, her husband testified that she worked

                                  3
at all hours from home and worked much more than forty hours per

week -- at times until 2:00 a.m.       Cathleen usually got up around

7:25 a.m. and would immediately begin working on her computer.

       On the night before Cathleen’s death, James was on a

business trip and spoke with her on the telephone around 11:00

p.m.    Cathleen told James that she was working on a project that

was due the next day and that she would be working throughout

the night if needed because the project had to be completed.

Computer records show that she was still sending electronic

communications regarding the project after midnight.

       Robert Desiato, Cathleen’s direct supervisor, testified

about her work and his interactions with Cathleen in general and

on the day she died.    According to him, Cathleen’s work was

deadline driven, which required that Cathleen make sure that the

projects were completed on time.       Desiato also explained that

the amount of work Cathleen had would have kept her busy and

required her to be on the computer and telephone.

       E-mail records confirm that Cathleen worked into the early

morning hours of September 25, 2007, and throughout the morning

later that day.    Cathleen’s computer records revealed that she

had sent an e-mail with an attachment to a co-worker at 12:26

a.m., and then electronic communications at 9:10 a.m., 9:12

a.m., 9:55 a.m., 10:21 a.m., and 10:36 a.m. that morning.       These



                                   4
e-mails disclosed messages with various other individuals

regarding the project.

    Cathleen’s son Jeffrey testified that his mother had

started working in her home office when they got home from

dinner on September 24, 2007.    She was still working at her work

station when he went to bed around 10:30 p.m. that night.

    According to Jeffrey, Cathleen was working in her office

when he woke up around 7:00 a.m. on the next day.      At around

7:50 a.m., Cathleen took Jeffrey to catch his school bus around

the corner.   Cathleen grabbed her leg and said “ow” while

walking out of the house.

    At around 9:00 a.m., Cathleen told a co-worker that she was

not feeling well, but she was going to complete the project.

Cathleen completed the project and sent out an e-mail around

10:30 a.m. to her co-workers.

    At 11:34 a.m., Cathleen called the Edison Township

Emergency Medical Services (EMS).      EMS workers responded to her

house and found Cathleen lying prone in the vestibule screaming,

“I can’t breathe.   Help me!    I’m choking!   Help me!”    They began

first-aid treatment and transported her to JFK Medical Center.

Emergency resuscitative measures were unsuccessful, and she was

pronounced dead after her arrival at the hospital.         An autopsy

revealed that Cathleen had died of a pulmonary thromboembolism

that became lodged in the main trunk of her pulmonary artery.

                                   5
    Leon H. Waller, D.O., a board certified internal medicine

physician by the American Board of Internal Medicine, testified

in support of James’s claim.   He reviewed the EMS report, JFK

admission record, autopsy report, and records from Cathleen’s

treating gynecologist (Somerset Piscataway OBGYN Group) prior to

issuing his opinion.

    Dr. Waller found that the work effort of sitting at her

desk the day before and the day of her death contributed in a

material degree to her deep vein thrombosis (DVT) and ultimate

death.   He opined that, within a reasonable degree of medical

probability, the sedentary nature of Cathleen’s work “was the

precipitant in her getting a pulmonary embolism which resulted

in her demise.”   Dr. Waller also opined that the pulmonary

embolism was caused by DVT and that, based on the autopsy

report, the clot had formed in Cathleen’s leg between twelve to

twenty-four hours before her death.   He noticed that the clot

was “a very big clot,” coiled six centimeters long by three and

a half centimeters wide by a half centimeter.   He concluded such

a large clot would have taken several hours to form.   Dr. Waller

explained the clotting process -- that for three to five days a

clot will “organize,” that is, it will grow and stay where it

originates.   Because there was no organization present, Dr.

Waller concluded that the clot was fresh and did not originate

in the lungs.   He explained that because ninety to ninety-five

                                 6
percent of clots originate in the deep veins of the leg, it is

likely that Cathleen’s clot originated there.    Dr. Waller noted

that one would not expect to find the clot in a lower extremity

in the autopsy because it had traveled to its destination in the

lungs.

    According to Dr. Waller, Cathleen’s other risk factors

would not have played a large role in her death.    Although

Cathleen was obese, Dr. Waller said that this was only a minor

risk factor.    He testified that Cathleen’s use of birth control

pills was also a minor risk factor because she did not have a

history of DVT or embolisms.   He testified that Cathleen’s

enlarged heart would not have increased her risk of blood clots.

Dr. Waller also noted that Cathleen was an active woman who

often attended her children’s sporting events and never sat and

watched television.

    Dr. Waller criticized the anticipated testimony from AT&T’s

expert by noting that AT&T’s expert’s pretrial report “doesn’t

address the autopsy findings or try to explain how an

unorganized massive pulmonary embolism isn’t related to the

preceding several hours of inactivity.”

    William S. Kritzberg, M.D., a board certified internal

medicine physician, testified for AT&T.    He opined that

Cathleen’s pulmonary embolism was caused by a combination of

risk factors:   her morbid obesity; birth control pills; age; and

                                  7
enlarged heart.   Moreover, Dr. Kritzberg stated that Cathleen’s

risk factors contributed to the formation of the clot more than

her extended sitting for this project.   According to him, the

autopsy report showed no evidence of a clot in the legs or DVT.

Dr. Kritzberg further noted that he did not believe it was

possible to state within a reasonable degree of medical

probability that Cathleen’s cause of death was related to her

work effort.

    Dr. Kritzberg described Cathleen as “obviously sedentary”

while working at home as well as during her time outside of

work, driving her kids to their sports activities, and watching

them play.   Based on that information, Dr. Kritzberg found it

not possible to distinguish between Cathleen’s activity level at

work and outside of work.

                                 B.

    Following the remand hearing, the judge of compensation

reconsidered the evidence against the standard set by N.J.S.A.

34:15-7.2.   The judge of compensation found that Cathleen’s time

spent at her computer caused a stasis in her blood flow, which

caused the pulmonary embolism.   The judge of compensation found

that both experts concluded that Cathleen’s “work that evening

and morning led to her death,” but noted the differences in the

weight to be given to her risk factors and lifestyle.     He found

no reason to believe that either expert’s opinion was

                                 8
inconsistent with prevailing medical standards.   He also found

Cathleen’s “daily life was active, as one might expect of a

mother of three teen children.”    The judge of compensation

accepted the conclusions of Dr. Waller, and found his

testimonial hypothesis more probable.    He also found that

Cathleen “was under a high degree of stress at the time of her

death” due to the project on which she was working.     The judge

of compensation found that Cathleen’s death was a compensable

event and entered an order awarding dependency benefits.

                                  C.

    AT&T appealed the compensation judge’s decision and argued

that (1) there was insufficient evidence to establish that

Cathleen’s work was in excess of the wear and tear of decedent’s

non-work activities; (2) the evidence was insufficient to

establish that Cathleen’s work caused the pulmonary embolism;

and (3) the judge of compensation’s findings were not supported

by the evidence.

    The Appellate Division affirmed, concluding that the claim

was compensable pursuant to N.J.S.A. 34:15-7.2.     The panel

framed the dispositive question as follows:    “whether Cathleen’s

lack of movement at work was more severe than her lack of

movement in her daily living, and whether the inactivity at work

caused her pulmonary embolism in a material way.”    The panel

concluded that “credible evidence exists in the record to

                                  9
support the judge of compensation’s finding that her work

inactivity was greater than her non-work activity.”    The panel

also found that there was “sufficient credible evidence to

support a logical inference that Cathleen worked throughout the

night.”    The panel therefore determined that “Cathleen’s work

inactivity was ‘in excess of the wear and tear’ of her ‘daily

living.’”   It also found substantial credible evidence to

support the conclusion that “inactivity caused stasis of the

blood resulting in the formation of a blood clot as opposed to

one of Cathleen’s other risk factors.”   The panel noted that Dr.

Waller deduced that the clot’s formation coincided with

Cathleen’s working hours and “Cathleen’s prolonged inactivity

while working caused her pulmonary embolism by a material

degree.”

                                III.

    AT&T argues that James failed to satisfy the burden of

proof pursuant to N.J.S.A. 34:15-7.2, and therefore dependency

benefits should be denied.   AT&T argues that the courts erred in

finding that Cathleen’s sitting on September 24 and 25

substantially caused her death; that there is no evidence she

died from DVT; that the judge of compensation and Appellate

Division erred in holding that Cathleen’s work effort was

greater than the wear and tear of her daily living; that there

was no “substantial condition, event or happening” involved with

                                 10
Cathleen’s work at the time of death; that Cathleen’s sitting

was not “work effort or strain;” and that sitting cannot have

“substantially” caused her death considering her risk factors.

    AT&T also argues that unless the decision is reversed, it

will undermine 1) the Legislature’s intent to contain costs for

cardiovascular Workers’ Compensation claims; 2) this Court’s

prior decisions requiring higher standards of proof and

causation; and 3) the equitable allocation of when Workers’

Compensation will ensue.    AT&T argues the decisions below

contradict this Court’s prior decisions in Hellwig v. J.F. Rast

& Co., 100 N.J. 37 (1988); Fiore v. Consol. Freightways, 140
N.J. 452 (1995).   AT&T asserts this case will likely result in a

significant increase in cardiovascular injury and death claims,

which would counter the State’s efforts to reduce insurance

costs.

    James argues that the dependency benefits awarded are

“entirely proper and based on findings and conclusions

altogether consistent with well-established workers’

compensation case law.”    He asserts that the Appellate Division

and judge of compensation applied the correct standard pursuant

to N.J.S.A. 34:15-7.2 and that the decision was supported by

sufficient evidence.   James claims the extended duration of

sitting was a substantial happening, “which in reasonable

medical probability caused in a material degree the DVT,

                                 11
pulmonary embolism, and [Cathleen’s] death.”     James argues that

this decision is not inconsistent with Feltman, supra, 355 N.J.

Super. at 36, which was a fact-specific determination.

                                    IV.

    Section 7.2 governs Workers’ Compensation claims based on

cardiovascular or cerebral vascular causes.     This section

provides:

            In any claim for compensation for injury or
            death   from   cardiovascular    or   cerebral
            vascular causes, the claimant shall prove by
            a preponderance of the credible evidence
            that the injury or death was produced by the
            work   effort    or    strain    involving   a
            substantial condition, event or happening in
            excess   of  the   wear   and   tear   of  the
            claimant’s daily living and in reasonable
            medical probability caused in a material
            degree   the   cardiovascular    or   cerebral
            vascular    injury    or    death    resulting
            therefrom.

            Material degree means an appreciable degree
            or a degree substantially greater than de
            minimis.

            [N.J.S.A. 34:15-7.2.]

    Section 7.2 was enacted by the Legislature in 1979 as part

of comprehensive reforms to the Workers’ Compensation law.

Mathesius v. Saint Barnabas Med. Ctr., 265 N.J. Super. 83, 89

(App. Div. 1993).    “Although the purpose of the reform was to

permit more substantial awards to seriously injured workers, a

number of the provisions were designed to contain compensation

costs stemming from certain court decisions.”     Ibid.

                                    12
Specifically, section 7.2 was enacted as a cost-containment

provision in response to a trilogy of cases that had set

different standards for cardiovascular claims.

    In Seiken v. Todd Dry Dock, Inc., 2 N.J. 469, 475 (1949),

the Court set a stringent standard and recognized a “presumption

that injury or death from heart disease is the result of natural

physiological causes[.]”   In Ciuba v. Irvington Varnish &

Insulator Co., 27 N.J. 127, 138 (1958), the Court overruled the

Seiken decision and set a more moderate standard.    However, the

Court in Ciuba reaffirmed its earlier holding in Seiken that “it

is to be presumed that injury or death from heart disease is the

result of natural physiological causes, and the onus is upon the

claimant to prove by a preponderance of the evidence that the

employment was a contributing cause of the injury or death.”

Ciuba, supra, 27 N.J. at 138.

    In Dwyer v. Ford Motor Co., 36 N.J. 487 (1962), the Court

created a permissive standard.   The Court eliminated the

presumption accepted in Seiken and Ciuba.     Dwyer, supra, 36 N.J.

at 506.   It held that a Workers’ Compensation claimant “has the

burden of showing by the preponderance of the believable

evidence that the ordinary work effort or strain in reasonable

probability contributed in some material degree to the

precipitation, aggravation or acceleration of the existing heart

disease and the death therefrom.”     Dwyer, supra, 36 N.J. at 493.

                                 13
The Legislature plainly expressed its intention to modify the

holding in Dwyer by enacting section 7.2.       It issued the

following joint statement:

            This legislation would benefit employers by:
            (2) countering the far-reaching effects of
            Dwyer v. Ford in cardiac claims by requiring
            that a petitioner prove that the injury or
            death involved substantial effort or strain
            which was in excess of the rigors of the
            claimant’s daily living and that the cause
            of the injury or death was job-related in a
            material degree.

            [S. Labor, Indus. and Professions Comm.,
            Joint Statement to S. Comm. Substitute for
            S. No. 802 and Assemb. Comm. Substitute for
            Assemb. No. 840, 198th Leg., 2nd Sess., at 2
            (Nov. 13, 1979).]

Indeed, we noted in Hellwig, supra, that we viewed “the

[L]egislature’s modification of the Dwyer criteria as an effort

to require more reliable proof of the connection between work

effort and cardiac dysfunction.” 110 N.J. at 54; see also

Gierman v. M & H Mach Co., 213 N.J. Super. 105, 108 (App. Div.

1986) (citing Perno v. Ornstein Fashions, Inc., 196 N.J. Super.
174, 176 (App. Div. 1984)).

    In Hellwig, supra, decedent suffered a fatal myocardial

infarction while working as a steamfitter.        Hellwig, supra, 110

N.J. at 40.    The judge of compensation found that the infarction

was due to stress and strain at work, and awarded dependency

benefits.     Ibid.   The Appellate Division affirmed.



                                   14
    Hellwig overruled the holding in Dwyer and held that “the

statutory phrase ‘in excess of the wear and tear of claimant’s

daily living’ was intended to insure that the critical work

effort was more strenuous than claimant’s daily activities

‘exclusive of work.’”   Ibid.   In so holding, we established the

test for benefits and agreed with the Appellate Division that

         the Legislature intended no more than to
         require that the cardiovascular accident be
         caused   by  the   work   effort or  strain
         involving a substantial condition in excess
         of the “wear and tear of the claimant’s
         daily living” exclusive of work.

         [Id. at 42 (citing Hellwig v. J.F. Rast &
         Co., 215 N.J. Super. at 251).]

We went on to observe that a claimant pursuing a cardiovascular

claim

         has   the    burden   of    showing    by   the
         preponderance of the believable evidence
         that the ordinary work effort or strain in
         reasonable probability contributed in some
         material   degree   to    the    precipitation,
         aggravation or acceleration of the existing
         heart disease and the death therefrom.       In
         this context, the significance of “some
         material degree” cannot be stated with
         mathematical   precision.       It   means   an
         appreciable degree; a degree greater than de
         minimis . . . .

         [Hellwig, supra, 110 N.J. at 47-49
         (citations omitted).]

    We observed that the Legislature changed the applicable

test by enacting section 7.2, which mandates that the “work

effort or strain [must be] in excess of the wear and tear of the

                                 15
claimant’s daily living.”    Id. at 48.   As this Court noted,

“[t]his language would appear to require proof that the strain

of the work effort that allegedly precipitated the worker’s

disability or death from coronary disease was qualitatively more

intense than the strain of the physical activity to which the

worker was accustomed in his leisure time.”     Ibid.   Therefore,

the comparison of work effort to daily non-work activities

requires a case-by-case fact-specific balancing.     Ibid.

    Section 7.2 also reinstated the presumption that coronary-

artery disease and heart attacks are the result of natural

causes.    Fiore, supra, 140 N.J. at 467-68.   The section was

amended to “prevent recovery from cardiac incidents that as a

matter of circumstance happen to manifest themselves in the

workplace.”    Id. at 467.   If personal factors may have

contributed to the cause of death, the claimant “must show that

his work exposed him to greater risks than those in his daily

life.”    Id. at 477.

    This Court also noted that

            [t]he specific requirement that the work
            effort or strain involve a “substantial
            condition, event or happening” does not mean
            that a worker’s ordinary work effort is
            insufficient to establish causation. Rather,
            the statutory language is designed to focus
            attention on the intensity and duration of
            the precipitating work effort or strain in
            evaluating its capacity to cause cardiac
            dysfunction.


                                  16
             [See Hellwig, supra, 110 N.J. at 50.]

    The Court went on to reject the premise that a claim is not

compensable unless caused during a work effort that exceeds the

claimant’s ordinary work effort.       Id. at 51.   This Court

accordingly held that

             an expert witness’s conclusion in a heart
             compensation case that work effort “caused
             in a material degree the cardiovascular . .
             . injury or death” should be carefully
             evaluated in the context of both the
             statutory criteria and prevailing medical
             standards. As noted, the work effort should
             be measured against the “wear and tear of
             claimant’s daily living,” exclusive of work.
             The evaluation also should take into account
             the worker’s medical history, the intensity
             and duration of the precipitating work
             effort, and the time interval between the
             work effort and the evidence of heart
             dysfunction. Compensation judges should be
             particularly skeptical of expert testimony
             that supports or contests a finding of
             causation   on   the   basis   of  reasoning
             inconsistent    with    prevailing   medical
             standards.

             [Id. at 54.]

    The Appellate Division had the opportunity to apply the

Hellwig standard in Feltman, supra, 355 N.J. Super. at 39, a

case similar to this one.     The case involved a vice president of

a company who died from a myocardial infarction at home an hour

after returning from a business trip for an important contract.

Id. at 39.     Although there was no autopsy, both experts opined

that myocardial infarction was a probable cause of death.        Id.


                                  17
at 42-43.   However, one expert opined it could also be a

pulmonary embolism from DVT.    Id. at 43.   Decedent Feltman was

sixty-three years old, morbidly obese, and had a history of high

blood pressure, which he took no steps to correct.        Id. at 52-

53.   He was a “couch potato” who spent most of his leisure time

watching television or on the computer.      Id. at 42.

      The judge of compensation concluded that the heart attack

was the result of the natural progression of Feltman’s coronary

artery disease and that the stress from the work trip was not a

substantial event because “(1) Feltman handled stress well, as

evidenced by his ability to relax in California after the day-

long meetings; (2) Feltman’s symptoms of discomfort first

manifested themselves several weeks before his trip; and (3) he

did not complain of any cardiac symptoms during his business

trip.”   Id. at 52.

      These cases illustrate the fundamental distinction that the

Legislature intended to draw when it amended the Act to add

section 7.2.   To sustain a Workers’ Compensation petition

premised upon cardiovascular injury, a claimant must demonstrate

that the harm was caused by a work effort or strain involving a

substantial condition that exceeds “the wear and tear of the

claimant’s daily living” outside of the claimant’s work

responsibilities.     Hellwig, supra, 110 N.J. at 42; see also

N.J.S.A. 34:15-7.2.    That statutory standard governs this case.

                                  18
                                 V.

    Our analysis begins by noting that the scope of appellate

review of factual findings by a judge of compensation is

limited.   Close v. Kordulak Bros., 44 N.J. 589, 599 (1965).

However, “interpretation of the law and the legal consequences

that flow from established facts are not entitled to any special

deference.”   Manalapan Realty, L.P. v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995).    This case turns on an issue of law,

namely, the interpretation of the elements defined by section

7.2 for establishing a dependency claim on a decedent’s

cardiovascular death due to a cardiovascular cause.

    Based on this record, we conclude that there has been no

showing that Cathleen’s death resulted from a work effort or

strain involving a substantial condition or event.    According to

the undisputed testimony, Cathleen’s death resulted from a

pulmonary thromboembolism.   Dr. Waller opined that the

thromboembolism was caused by stress and prolonged sitting.

    Cathleen was an employee who performed her job at a

workstation either at AT&T’s office or her home.   Her “work

effort” was performed while sitting at a desk, using a telephone

or a computer.   In discharging her work duties she read, took

telephone calls, sent and received e-mails, had conferences with

her superiors and co-workers and made decisions.   Unlike certain

other occupations in which prolonged confinement in a cramped

                                 19
space is a job requirement, Cathleen’s responsibilities did not

require her to remain in a seated position for long,

uninterrupted stretches of time.      She was not confined to a

specific space or instructed not to move from her workstation.

Moreover, at both her home and employer workstations, Cathleen

had control over her body position and movement while working.

She was free to take breaks, during which she could stand,

stretch, leave her workstation for a bathroom break or

refreshments, or briefly exercise.      At home, nothing prevented

Cathleen from conducting conference calls while standing or

reclining.

       In short, Cathleen was free to move around at will during

her work hours.    Prolonged sitting, uninterrupted by breaks to

stand, walk or exercise, was not a condition compelled by her

job.    The fact that Cathleen’s hours were long, or that the job

was “deadline-driven,” undoubtedly added to the challenge of her

job.    However, the fact that Cathleen sat for long periods of

time in one position is not, under the facts presented, a

component of her work effort or strain, as section 7.2 requires.

       Thus, we conclude that Cathleen’s extended sitting while

conducting her professional responsibilities at her home office

does not constitute a “work effort or strain involving a

substantial condition, event or happening” to support a

compensable cardiovascular claim.

                                 20
                               VI.

    Therefore, the judgment of the Appellate Division is

reversed.



     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, FERNANDEZ-
VINA, and PATTERSON join in JUDGE RODRÍGUEZ’s opinion. JUSTICE
ALBIN and JUDGE CUFF (temporarily assigned) did not participate.




                               21
               SUPREME COURT OF NEW JERSEY


NO.     A-71                                     SEPTEMBER TERM 2011

ON CERTIFICATION TO              Appellate Division, Superior Court




JAMES P. RENNER,

        Petitioner-Respondent,

               v.

AT&T,

        Respondent-Appellant.




DECIDED             July 30, 2014
                 Chief Justice Rabner                            PRESIDING
OPINION BY              Judge Rodríguez
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


CHECKLIST                               REVERSE
CHIEF JUSTICE RABNER                          X
JUSTICE LaVECCHIA                             X
JUSTICE ALBIN                       ----------------------   -------------------
JUSTICE PATTERSON                             X
JUSTICE FERNANDEZ-VINA                        X
JUDGE RODRÍGUEZ (t/a)                         X
JUDGE CUFF (t/a)                    ----------------------   ------------------
TOTALS                                        5